Citation Nr: 1711442	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  11-32 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected residuals of a right tibia and fibula fracture with traumatic arthritis (right leg fracture residuals).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel

INTRODUCTION

The Veteran completed active duty service from August 1975 to August 1980.

This case originally came before the Board of Veterans' Appeals (the Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado declining to increase the Veteran's disability rating for his residuals of a right tibia and fibula fracture with traumatic arthritis above 10 percent.  This appeal was remanded by the Board to the Agency of Original Jurisdiction (AOJ) for additional claim development in August 2016 and has now been returned to the Board for further adjudication.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a May 2016 videoconference hearing.  Although the Veteran initially requested a Travel Board hearing in his formal appeal, in December 2011 he requested that his hearing request be converted to a videoconference hearing.  A copy of that hearing transcript has been associated with the claims file.


FINDING OF FACT

The Veteran's right leg fractures residuals are manifested by tibiofibular arthritis and right ankle arthritis exhibited by moderate limitation of motion and at worst occasional painful motion, and mild functional loss with intermittent flare-ups involving swelling.



CONCLUSION OF LAW

The criteria for entitlement to rating in excess of 10 percent for residuals of right leg fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.51, 4.71a, Diagnostic Codes 5010, 5262, 5271 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA must provide the Veteran with generic notice of: (1) the type of evidence needed to substantiate the claim; and (2) the process through which disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  With regard to the duty to notify, the Board notes that prior to initial adjudication, a March 2010 letter satisfied VA's duty to notify the Veteran of the elements of his claim.  Therefore, VA has met all statutory and regulatory notice provisions set forth in the VCAA.  

As for VA's duty to assist, this duty includes procuring, or helping the claimant procure, service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the record reflects that all of the Veteran's relevant service and post-service treatment records have been collected.  Accordingly, VA has satisfied its duty to assist with regard to the procurement of records relevant to the Veteran's claim.

According to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when its conclusions are based on the Veteran's prior medical history and past examinations, and describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  As such, although a review of the Veteran's claims file can be a tool to assist VA examiners, it is not required; an adequate examination can be based on accurate medical history offered by the Veteran and other objective observations and information.  Cf. id. at 303.  Moreover, where entitlement to compensation has already been established and entitlement to a higher disability rating is at issue, the present level of disability, not past medical history, is of primary concern, and a review of the claims file is not necessarily required to adjudicate the claim.  See id.; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  As detailed by the record, the Veteran has been provided several VA examination in connection with his appeal including July 2010, December 2010, March 2013, and October 2016.  Although previously a January 2009 examination was also conducted, it focuses almost solely on his right knee condition; therefore it will not be substantively discussed, as the Veteran's service-connected right knee disability ratings are not currently on appeal.  Although it is unclear that the Veteran's claims file was reviewed by the July 2010 or March 2013 VA examiners and the December 2010 VA examiner specified that the claims file was unavailable, cumulatively, all of the examination reports relevant to the appeal contain a thorough medical history, were based on an in-person examination, and objective testing and diagnostic results.  As such these examination reports collectively provide an adequate basis on which to adjudicate the Veteran's claim.

In so finding, the Board acknowledges that recently, the United States Court of Appeals for Veterans Claims (the Court) has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59." Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59, which addresses musculoskeletal claims where pain on motion is involved, indicates that "the joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  However, the Court went on to indicate that range of motion testing of the opposite joint does not apply "for joints that do not have an opposite or whose opposite is also damaged."  Id.  As it applies to this case, the Board notes that the only VA examination report documenting painful motion is the July 2010 VA examination, and it appears that the Veteran's right ankle pain symptoms have improved since that time, as exhibited by the lack of painful ankle motion in the Veteran's subsequent examination.  Moreover, despite the lack of painful right ankle motion exhibited by the Veteran in his October 2016 VA examination report, that examination addressed lack of pain on active or passive range of motion or during weight bearing, as well as the Veteran's left ankle, which while, not undamaged, did exhibit some symptoms and reduced range of motion due to the Veteran's very recent left knee surgery.  Accordingly, as the Veteran's total right ankle range of motion has been reduced during the pendency of this appeal but painful motion of his right ankle appears to have resolved or at least improved, remand of this claim for retrospective application of Correia would not warrant favorable additional evidence for the Veteran in pursuit of his claim for a higher rating for his right leg fracture residuals, as there would be no factual or objective basis on which to assess possible past performance on such range of motion testing.  

Additionally, when the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Here, as discussed above, the claim on appeal of was remanded in August 2016 for additional development including the provision of a VA examination assessing the Veteran's right leg residuals that addressed the Veteran's current right ankle symptoms.  A review of the record reveals that all of the remand directives contained in the August 2016 Board decision have been completed, as detailed in the above discussion of the duty to assist.  Accordingly, the Board finds that VA has substantially complied with all previous remand directives relevant to this appeal.

Moreover, as noted above, the Veteran had a Board hearing before the undersigned Veterans Law Judge in May 2016.  The May 2016 hearing focused on the elements necessary to substantiate the Veteran's claims, and his testimony and the statements of his representative demonstrate that he had actual knowledge of the elements necessary to substantiate his claims.  See generally Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App. 76 (2012).  Therefore, the Board has met its duty to assist in this regard.

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).

II. Governing Evidentiary Principles

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, if the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  Accordingly, after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id. 

III. General Criteria for Adjudicating Increased Rating Claims

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  As such, the Board must consider all potentially applicable diagnostic codes when rating a Veteran's disability.  However, evaluation of the same manifestation of the same disability under various diagnoses, otherwise known as "pyramiding" is to be avoided.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

Additionally, consistent with the benefit-of-the-doubt principle, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182   (1998) (per curiam).  Moreover, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

Part A will discuss the applicable regulatory criteria with regard to the Veteran's right leg fracture residuals, while Parts B and C will explain why entitlement to an extraschedular rating and a total disability rating due to individual unemployability (TDIU) have not been raised.

A. Right Leg Fracture Residuals

Previously, the Veteran's right leg fracture residuals are currently rated under Diagnostic Codes 5262, for impairment of the tibia and fibula, and 5010 for arthritis.  38 C.F.R. § 4.71(a) (2016).  Diagnostic Code 5262 assigns a 10 percent evaluation for malunion of the tibia and fibula with a slight knee or ankle disability.  A 20 percent evaluation is assigned for malunion of the tibia and fibula with a moderate knee or ankle disability.  Id., Diagnostic Code 5262.  Diagnostic Code 5010 provides that traumatic arthritis shall be rated under Diagnostic Code 5003, the code for degenerative arthritis.  38 C.F.R. § 4.71(a).  Under Diagnostic Code 5003, if substantiated by X-rays, degenerative arthritis is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  Id.  If, however, the Veteran's arthritis is non-compensable under the appropriate Diagnostic Code for the joint affected, Diagnostic Code 5003 assigns a rating based on X-ray evidence indicating the involvement of particular joint groups.  Id.  For X-ray evidence of involvement of two of more major joint groups, a 10 percent evaluation is assigned; if such X-ray evidence is accompanied by incapacitating exacerbations, then a 20 percent rating is assigned.  Id. 

The Veteran's current rating for right leg fracture residuals under these Diagnostic Codes is 10 percent.  In October 2016, the AOJ awarded the Veteran a separate 10 percent rating for his right ankle arthritis as a residual of his right leg fracture, assigning him a 10 percent rating under Diagnostic Codes 5010 and 5271.  Diagnostic Code 5271 evaluates the ankle disability based on limitation of motion with moderate limitation of motion of the ankle warranting a 10 percent evaluation, and marked limitation of motion warranting a 20 percent evaluation.  Id., Diagnostic Code 5271.  Additionally, the Veteran is currently rated under Diagnostic Code 5055 for his right total knee replacement; service connection for the right knee disability has been established on the basis of secondary service connection due to the residuals of the right tibia and fibula fracture with traumatic arthritis, but is not rated as a residual of right tibia and fibula fracture. 

As for pain and functional loss of the right tibia/fibula region and right ankle, the Veteran is entitled to at least the minimum compensable evaluation if motion is accompanied by pain.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, pain is also relevant to a disability evaluation in excess of the minimum compensable rating if that pain results in demonstrated functional impairment.  Because pain itself does not constitute functional loss, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37-38 (2011); see 38 C.F.R. § § 4.40, 4.45.  Joint pain alone, without evidence of decreased functional ability, does not warrant a higher rating.  See generally Mitchell, 25 Vet. App. 32.

Likewise, the Board must also consider any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse. A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

At his May 2016 Board hearing the Veteran testified that he uses assistive devices daily, and that these assistive devices include a cane and ankle brace.  He also testified that he has daily flare-ups and that his ankles often feel like they will "give out" on him.  He reported that his flare-ups are usually worse in the morning, are manifested by pain, swelling, and stiffness, which last about an hour or two.  He reported using pain medication, including Naproxen and ibuprofen.  He also reported that his right knee was replaced in September 2015.  He reported that he is currently employed, but he is working part-time, at least partially due to his ankle.  The Veteran reports that he used to work at the post office, but that it became too strenuous.  He is currently employed as a bus driver.  He reported that his ankle occasionally locks, and he must adjust himself to loosen it up.  He also reported noticing symptoms more since his right knee was replaced.

The Veteran's July 2010 VA examination report indicates that the Veteran reported use of a leg brace three times a week and that he was using a cane.  He also reported flare-ups and using tramadol and naproxen as needed.  The examiner noted significant right knee symptoms, including locking, instability, pain, and weakness.  Traumatic arthritis of the right knee and right ankle was noted, as well as degenerative disc disease of the right tibia and fibula fracture site.  The Veteran reported that his right ankle arthritis was accompanied by pain and stiffness.  Flare-ups two times per week for one to two hours were noted, and characterized as moderate in severity and accompanied by increased swelling.  A leg brace and a cane were reported to be used occasionally for stabilization.  The Veteran reported that his condition required one day of bed rest about 5 to 10 times a year.  It was noted that the Veteran could not sit for long periods of time above three to four hours.  The Veteran was noted to have genu valgum of the right foot causing right side ankle and foot pronation and extension.  His right foot exhibited callosities and unusual shoe wear pattern.  The Veteran's right ankle dorsiflexion was 15 degrees (normal being 20 degrees), and plantar flexion was normal at 45 degrees.  After five repetitions right ankle dorsiflexion was unchanged but plantar flexion was reduced by 5 degrees.  Pain, fatigue, and lack of endurance were noted after completion of one range of motion, with the addition of weakness after five repetitions.  Right knee range of motion testing was also completed.  A scar on his right leg secondary to surgery was noted, measuring 1.5 centimeters by 1 centimeter, and located on the medial tibia, without inflammation, edema, or keloid formation.  X-ray evidence revealed cortical thickening and degenerative changes of the proximal tibiofibular joint.

A December 2010 VA examination noted functional limitations due to the Veteran's right ankle, including missing work due to right leg pain and doctor's appointments.  The Veteran's ability to sit was noted to be limited to three hours due to right ankle stiffness, and standing was noted to be limited to one hour due to right ankle and right leg pain.  At that time the Veteran denied any locking or instability of his right ankle, but did note occasional stiffness or swelling.  He reported that right ankle pain began in 2008, and denied flare-ups or treatment for his right ankle.  Examination of the right ankle revealed no swelling, tenderness, or instability. The Veteran's range of motion was normal and without pain, and there was no change in active range of motion following repeat testing against resistance.

As for the March 2013 VA examination report, X-ray evidence reconfirmed degenerative changes in the proximal tibiofibular joint and knee.  The examiner found that the symptoms that the Veteran was reporting could be attributed solely to his knee conditions, and not the actual site of the right leg fracture, which was well healed; the Veteran was noted to have good tibia-fibular alignment.  The Veteran reported retiring from the post office after 25 years to avoid standing for long periods without a break.  He reported an inability to squat and difficulty loading and unloading things.  He reported that in his current part-time job as bus driver 25 hours a week, he had difficulty going up and down the steps of the bus.  However, as stated above all symptoms were attributed to the Veteran's right knee, not the fracture site.  Range of motion and other objective testing for the Veteran's right ankle were not completed.  The Veteran's leg length discrepancy was noted not to be clinically significant.

Subsequently, VA examination of the Veteran's right ankle was completed in October 2016.  A diagnosis of right ankle arthritis was noted.  The Veteran reported that he noticed right ankle tightness when he started working as a bus driver in 2008, which was worse when he was moving his right lower extremity from pedal to pedal.  The Veteran reported an asymptomatic right tibia and fibula/calf region.  As for his right ankle, the Veteran reported swelling twice per week lasting up to four hours, with swelling in the medial and superior aspects of the right ankle.  He also reported some tightness in the early morning and in cold weather.  The Veteran reported self-treating with circular stretching movements and warm water soaking to resolve symptoms of tightness in his right ankle.  He also reported use of a cane once per month, but mainly for his post-operative knee condition.  He also stated that he did not like his ankle brace because of the snug feeling, and that he only used it at home.  He last used his right ankle brace one month prior to his left knee surgery, approximately a month earlier.  He reported using the brace to help him feel more stable.  He denied a sensation of his right ankle giving way, or current instability of the right ankle.  The Veteran reported that he went to the gym on Tuesdays and Thursdays and that he walked about a mile, and then switched to a stationary bike to loosen up his muscles and joints.  The Veteran reported that he moved down the steps from his apartment slowly due to stiffness in his right ankle.  He also denied the use of medication for his right ankle symptoms when he did not have a flare-up.  Flare-ups were noted to last up to two days, and occurred once a month or less.  During such flare-ups he ascended the stairs to his apartment more slowly and also walked slower.  

Additionally, upon examination, the Veteran's right ankle range of motion was noted to be limited, with dorsiflexion limited to 5 degrees and plantar flexion limited to 30 degrees, with no objective evidence of pain on motion, and without the range of motion itself contributing to functional loss.  No pain was noted on passive range of motion.  There was also no notation of pain with weight-bearing, and the Veteran's left ankle was assessed as well; the Veteran's left ankle exhibited reduced range of motion attributed to the Veteran's recent left knee replacement.  There was no localized tenderness or pain on palpation of the joint.  The Veteran was able to complete repetitive use testing without any additional limitation in range of motion.  The examiner noted that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time and flare-ups, and that pain, weakness, fatigability, and incoordination did not significantly limit the Veteran's functional ability with repeated use over time.  Muscle strength testing and stability testing were normal.  The examiner noted no objective evidence of instability and the Veteran's lack of medical history for sprains or inversions.  The Veteran reported a fleeting sensation of giving away of the right knee, but not his right ankle.  X-ray of evidence of right ankle arthritis was documented.  Separate October 2016 examination reports indicate that the Veteran had no diagnosed related muscle injuries or hip or thigh condition.

As for relevant post-service treatment records, such records are mostly consistent with the Veteran's lay statements and his VA examination reports.  An April 2009 ultrasound found no evidence of deep venous thrombosis in the Veteran's right lower extremity, and April 2009 X-rays revealed spiking of the tibial spines that was abnormal in configuration, with syndesmosis in the proximal tibia.  A May 2009 treatment record notes right ankle edema.  A May 2010 VA treatment record notes a complaint of right lower leg pain below the knee to the right ankle for the previous three to four days; the Veteran denied new injury.  A December 2010 treatment record notes full range of motion of the Veteran's bilateral ankles.  An August 2011 treatment record indicates that the Veteran attributed his right ankle pain to the way he walked on account of his bilateral knee conditions.  The Veteran reported occasional right ankle pain when he stood too long in June 2015.  The Veteran's right knee was replaced in September 2015, and his left knee was replaced in September 2016.

The Board begins its analysis by making a preliminary finding as to the competency and the credibility of the Veteran's lay statements with regard to his right leg fracture residuals.  The Board finds that the Veteran's testimony is competent, because his symptoms, such as pain and functional loss, are directly observable to him and do not require any specialized medical expertise to relate.  The Board finds the Veteran's lay statements credible because they are consistent with the Veteran's VA examination reports and his relevant post-service treatment records and his lay statements are consistent with each other.

Applying the foregoing rating considerations to the Veteran's right leg fracture residuals the Board finds that a rating in excess of 10 percent under Diagnostic Codes 5652 and 5010 and a rating in excess of 10 percent under Diagnostic Codes 5171 and 5010 are not warranted.  With regard to the Veteran's right tibiofibular arthritis, the Board notes that there is no medical evidence of nonunion or malunion of the tibia of fibula required for compensable rating under Diagnostic Code 5262, as the Veteran's fracture is noted to be well-healed and aligned.  Additionally, there is no X-ray evidence of tibiofibular arthritis that affects two or more major or minor joint groups with incapacitating exacerbations, and the Veteran is receiving a separate rating for his right ankle arthritis.  Additionally, there is no evidence that the Veteran's arthritis of the proximate tibiofibular joint itself contributes to the Veteran's right leg range of motion and other symptoms, which have repeatedly been attributed to his separately service-connected right knee condition.  

As for the Veteran's separately assigned right ankle rating under Diagnostic Codes 5010 and 5271, the Board notes that although it appears that at times the Veteran's right ankle has caused pain, stiffness, and swelling, the resulting functional loss as demonstrated by the record is mild, as demonstrated by the fact that the Veteran maintains the ability to ambulate and walk up the stairs to his apartment during flare-ups, and routinely attends the gym to use the treadmill and stationary bike.  Additionally, although there is at least one instance of further reduced range of motion after five repetitions, the reduction in range of motion was only 5 degrees of plantar flexion, reduced from a full range of motion of 45 degrees of plantar flexion prior to repetition.  Additionally, increased functional loss after one repetition as noted in the July 2010 VA examination report does not appear to have resulted in functional loss such that the Veteran's effective range of motion is more than moderate.   Moreover, in this regard the Board notes that the rating schedule itself contemplates reduced range of motion on account of pain, the Veteran did not report or exhibit right ankle pain at the time of his most recent VA examination, and did not exhibit painful motion or increased functional loss after repetition at his December 2010 VA examination.  Finally, the Board notes that the Veteran's dorsiflexion and plantar flexion meet the criteria for a moderate but not marked reduction in range of motion, without pain or functional loss.   Accordingly, the preponderance of the evidence of record reflects that the Veteran's current disability ratings for his right leg fracture residuals adequately compensate him for his symptoms, including stiffness and occasional swelling or pain of the right ankle, and the presence of tibiofibular arthritis.

In making this determination the Board has also considered other potentially applicable diagnostic codes for the Veteran's right leg fracture residuals; in this case diagnostic codes potentially applicable to the Veteran's right ankle arthritis are 5270, 5272, 5273 and 5274.  Diagnostic Code 5270 assigns a 20 percent evaluation for ankylosis of the ankle in plantar flexion, less than 30 degrees. A 30 percent evaluation is assigned for ankylosis of the ankle in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between zero and 10 degrees.  A 40 percent evaluation is assigned for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with an abduction, adduction, and inversion or eversion deformity.  Diagnostic Code 5272 assigns a 10 percent evaluation for ankylosis of the subastragalar or tarsal joint in good weight-bearing position, and assigns a 20 percent evaluation for ankylosis of the subastragalar or tarsal joint in poor weight-bearing position.  However, in this case, there is no ankylosis or deformity.

Additionally, the Board notes that Diagnostic Code 5273 assigns a 10 percent evaluation for malunion of the os calcis or astralgus with moderate deformity, and assigns a 20 percent evaluation with marked deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5273. Diagnostic Code 5274 assigns a 20 percent evaluation for astragalectomy.  38 C.F.R. § 4.71a, Diagnostic Code 5274.  However, the Veteran does not have these disabilities.

With regard to the Veteran's right knee impairment, as noted above, the Board cannot assigned additional ratings to the Veteran's right knee, as this would constitute pyramiding, and the Veteran is service-connected for his right knee as a separate service-connected condition secondary to his right left fracture residuals  Moreover, Diagnostic Code 5262 is the only diagnostic code that directly addresses impairment of the tibia and fibula, and therefore arthritis of the proximate tibiofibular joint under Diagnostic Code 5003, as there is no medical evidence of nonunion or malunion of the tibia and fibula in this case.  Accordingly, there are no other more appropriate Diagnostic Codes available to compensate the Veteran for his tibiofibular arthritis and any resulting functional impairment.

Finally, although the record reveals that the Veteran has residual scarring related to his right leg fracture, he has already been separately service-connected for that condition and is assigned a compensable 10 percent rating due to pain under Diagnostic Code 7804.  See 38 C.F.R. § 4.11.  Accordingly, the Veteran does not require additional compensation for his right leg scarring as a manifestation of his right leg fracture residuals.

On the basis of the foregoing, the Board finds that the criteria for entitlement to rating in excess of 10 percent under Diagnostic Codes 5262-5010 for right leg residuals of a tibia and fibula fracture with traumatic arthritis, and to a separate rating in excess of 10 percent under Diagnostic Codes 5210-5271 for related right ankle arthritis residuals have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.51, 4.71a, Diagnostic Codes 5010, 5262, 5271 (2016).  Additionally, no other separate ratings for right leg residuals are warranted here.

B. Extraschedular Considerations

In addition to the schedular criteria already addressed, certain exceptional or unusual circumstances may warrant remand to refer this claim for extraschedular consideration. 38 C.F.R. § 3.321 (b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  Notwithstanding the foregoing, ordinarily only the rating schedule will apply unless there are exceptional or unusual factors which would render application of it impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  However, "although '[e]xtraschedular rating consideration is a component of [an] appellant's claim for an increased rating,' Brambley v. Principi, 17 Vet.App. 20, 23 (2003), the Board is not obligated to analyze whether referral is warranted if '§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board.'"  Doucette v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 319, at *5-6 (Vet. App. Mar. 6, 2017) (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007); Robinson v. Peake, 21 Vet. App. 545, 552 (2008) aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009)).  Here, the Board notes that the Veteran has not raised entitlement to an extraschedular rating for his right leg disabilities and there is no indication that the Veteran's right leg residuals result in "marked interference with employment" or "frequent hospitalizations" and any other exceptional or unusual factors such that entitlement to an extraschedular rating is raised by the record.  As such, a discussion of extraschedular entitlement is not warranted here.

C. TDIU

A total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend and the evidence does not show that his service-connected disabilities render him unemployable or unable to procure substantially gainful employment.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  To the contrary, the Veteran's October 2016 VA treatment records confirm that he is employed as a bus driver, but is on medical leave following left knee surgery.  


ORDER

Entitlement to rating in excess of 10 percent for residuals of a tibia and fibula fracture with traumatic arthritis is denied.

 


S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


